
	

113 S2 IS: Sandy Hook Elementary School Violence Reduction Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Mr. Menendez,
			 Mr. Schatz, Mr.
			 Brown, Mr. Coons,
			 Ms. Hirono, Mrs. Feinstein, Mr.
			 Lautenberg, Mr. Blumenthal,
			 Mrs. Boxer, Mr.
			 Murphy, Ms. Cantwell,
			 Mr. Levin, and Mr. Rockefeller) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce violence and protect the citizens of the United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sandy Hook Elementary School
			 Violence Reduction Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)support the
			 efforts of the President of the United States to reduce violence in the United
			 States;
			(2)promote
			 common-sense proposals for preventing gun violence;
			(3)provide law
			 enforcement officers with the tools necessary to combat violent crime and
			 protect communities, and protect themselves;
			(4)ensure children
			 can attend school free from the threat of violence;
			(5)support States
			 and local districts to ensure schools have the safe and successful learning
			 conditions in which all students can excel;
			(6)provide tools for
			 identifying individuals that pose a threat to themselves or others, so they can
			 receive appropriate assistance;
			(7)keep dangerous
			 weapons out of the hands of criminals and individuals who are not lawfully
			 authorized to possess them;
			(8)promote
			 information-sharing that will facilitate the early identification of threats to
			 public safety;
			(9)mitigate the
			 effects of violence by promoting preparedness;
			(10)provide training
			 for educational professionals, health providers, and others to recognize
			 indicators of the potential for violent behavior;
			(11)examine whether
			 there is a connection between violent media and violent behavior;
			(12)enable the
			 collection, study, and publication of relevant research; and
			(13)expand access to
			 mental health services, with a focus on children and young adults.
			
